As filed with the Securities and Exchange Commission on January 14,2011 File No. 333-166057 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 4 to Registration Statement on Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SPECIALTY CONTRACTORS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-1897718 (I.R.S. Employer Identification Number) 1-30, Rockwall, Texas 75087(469) 766-7629 (Address, including the zip code & telephone number, including area code of registrant's principal executive office) 1-30, Rockwall, Texas 75087(469) 766-7629 (Address of principal place of business or intended principal place of business) Charles Bartlett 1nterstate 30, Rockwall, Texas 75087(469) 766-7629 (Name, address, including zip code, and telephone number, including area code of agent for service) Copies to: Bradley D. Harrison Law Office of Bradley D. Harrison 8318 Trail Lake Dr. Rowlett, Texas 75088 (972) 412-5041 Tel (972) 607-1729 Fax As soon as practicable after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the securities Act registration number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accredited filer, and accelerated filer, a non-accredited filer, or a smaller reporting company. See the definitions of "large accredited filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accredited filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to be Registered Amount to be Registered Proposed Offering Price Per Share(1) Minimum/Maximum Proposed Aggregate Offering(1) Amount of Registration Fee Common stock, $0.001 par value Minimum Maximum $ 67,500 $ 5 $ 41 Total maximum $ 41 (1) Calculated in accordance with Rule 457(o) of Regulation C. Initial Public Offering Prospectus Specialty Contractors, Inc. Minimum of 90,000 shares of common stock, and a Maximum of 750,000 shares of common stock $0.75 per share We are making a best efforts offering to sell common stock in our company. The common stock will be sold on behalf of the Company by our sole officer and director, Charles Bartlett after the effective date of this registration statement. The offering price was determined arbitrarily and we will raise a minimum of $67,500 and a maximum of $562,500. The money we raise in this offering before the minimum amount, $67,500, is sold will be held uncashed, in a company safe, where the funds will be held for the benefit of those subscribing for our shares, until the minimum amount is raised at which time we will deposit them in our bank account and retain the transfer agent who will then issue the shares. The offering will end on July 5, 2011 and if the minimum subscription is not raised by the end of the offering period, all funds will be refunded promptly to those who subscribed for our shares, without interest. There is no minimum purchase requirement for subscribers. After the offering, our sole officer and director, Charles Bartlett will continue to own sufficient shares to control the company. The Offering: 90,000 shares 750,000 shares Minimum offering Maximum offering Per Share Amount Per Share Amount Public Offering Price Offering expenses are estimated to be $16,769 if the minimum number of shares are sold, which equates to $0.08 per share, and $33,769 if the maximum number of shares are sold, which equates to $0.04 per share. There is currently no market for our shares. We intend to work with a market maker who would then apply to have our securities quoted on the over-the-counter bulletin Board or on an exchange as soon as practicable after our offering. We will close our offering on July 5, 2011. However, it is possible that we do not get trading on the over-the-counter bulletin Board, and if we do get quoted on the bulletin board, we may not satisfy the listing requirements for an exchange, which are greater than that of the bulletin board. This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss. See “Risk Factors” beginning on Page 3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. This Prospectus is dated TABLE OF CONTENTS Summary of Information, Risk Factors and Ratio for Earnings to Fixed Charges 2 Corporate Information 2 Summary Financial Data 2 Risk Factors 3 Forward Looking Statements 6 Use of Proceeds 6 Determination of Offering Price 7 Dilution 7 Selling Security Holders 8 Plan of Distribution 8 Description of Securities to be Registered 9 Interests of Named Experts and Counsel 10 Information with Respect to the Registrant 10 Description of Business 10 Description of Property 14 Legal Proceedings 14 Capitalization Table 14 Management's Discussion and Plan of Operations 15 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 20 Quantitative and Qualitative Disclosure about Market Risk 20 Director and Executive Officer 20 Executive Compensation and Corporate Governance 21 Security Ownership of Certain Beneficial Owners and Management 22 Transactions with Related Persons, Promoters and Certain Control Persons 23 Incorporation of Certain Information by Reference 23 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 23 Legal Matters 24 Experts 24 Dividend Policy 24 Transfer Agent 24 Financial Statements F-1 ITEM 3.SUMMARY INFORMATION, RISK FACTORS AND RATIO OF EARNINGS TO FIXED CHARGES PROSPECTUS SUMMARY OUR COMPANY We were formed as a corporation on November 18, 2009 in Nevada to perform specialty contracting services, specifically concentrating on outside construction and design relating to custom stone, brick, and wood structures such as outdoor kitchens, grills, retaining walls, and garden structures. In addition, the Company supplies outdoor appliances through various appliance manufacturers. Our address is 1nterstate 30, Suite 140, Rockwall, Texas 75087 (469) 766-7629. THE OFFERING Our sole officer and director will be selling the common stock in this offering on behalf of the Company. Minimum Midpoint Maximum Common shares offered Common shares outstanding before this offering Total shares outstanding after this offering Our officer, director and his affiliates will not be able to purchase shares in this offering. The public may read and copy any materials filed herein with the SEC at treet, NE., Washington, DC 20549. Information on the operation of the SEC Public Reference Room can be found by calling 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov/. SUMMARY FINANCIAL DATA The following table sets forth certain of our summary financial information. This information should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this prospectus. Balance Sheets UNAUDITED Sep 30, 2010 AUDITED Dec 31, 2009 Working Capital (Deficit) $ ) $ Total Assets $ $ Total Liabilities $ $ Stockholders’ Equity (Deficit) $ ) $ Statements of Operations UNAUDITED Sep 30, 2010 AUDITED Dec 31, 2009 Revenues $ $ Cost of sales $ $ Operating expenses $ $ Other income (expense) $ ) $ ) Net loss $ ) $ ) Loss per share: Basic & diluted $ ) $ ) No. Shares outstanding (weighted average) 2 RISK FACTORS You should carefully consider the risks described below and all other information contained in this prospectus before making an investment decision. We have identified all material risks known to, and anticipated by, us as of the filing of this registration statement. Our audit report from our auditors discloses in Note 9 to the consolidated financial statements that there is substantial doubt as to our ability to continue as a going concern, which, if we ceased to be able to continue operations, could result in your investment becoming worth significantly less than the offering price, or possibly even causing it to become worthless. Note 9 to our consolidated financial statements discuss a substantial doubt that we can continue as a going concern. If we are unable to continue as a going concern, we will have to close our doors or recapitalize, both of which would cause a loss of value, either through dilution or becoming worthless. We have a limited operating history, with cumulative losses since inception, which, if losses continue, could cause us to run out of money and close our business. We have an accumulated deficit from operations. There is not sufficient gross revenue and profit to finance our planned growth and, without additional financing as outlined in this prospectus, we could continue to experience losses in the future. Our accumulated deficit at September 30, 2010 was $110,651 and through December 31, 2009 was $15,025. We may incur significant expenses in promoting our business, and as a result, will need to generate significant revenues over and above our current revenue to achieve consistent profitability. If we are unable to achieve that profitability, your investment in our common stock may decline or become worthless. We rely on our sole officer for decisions and he may make decisions that are not in the best interest of all stockholders. We rely on our sole officer, Charles Bartlett, to direct the affairs of the company and rely upon him to competently operate the business. We do not have key man insurance on him and have employment agreements with him. Should something happen to him, this reliance on one person could have a material detrimental impact on our business and could cause the business to lose its place in the market, or even fail. Such events could cause the value of our stock to decline or become worthless. Our sole officer will retain control over our business after the offering and may make decisions that are not in the best interest of all stockholders. Upon completion of this offering, our officer, Charles Bartlett, will, in the aggregate, beneficially own approximately 93.75% (or 83.92% if maximum is sold) of the outstanding common stock. As a result, our sole officer will have the ability to control all the matters submitted to our stockholders for approval, including the election and removal of directors and any merger, consolidation or sale of all of our assets. He will also control our management and affairs. Accordingly, this concentration of ownership may have the effect of delaying, deferring or preventing a change in control of us, impeding a merger, consolidation, takeover or other business combination involving us or discouraging a potential acquirer from making a tender offer or otherwise attempting to take control of us, even if the transaction would be beneficial to other stockholders. This in turn could cause the value of our stock to decline or become worthless. The nature of our business is dependent on a number of factors Our quarterly and annual sales could vary significantly depending on a number of factors, including, but not limited to: a significant downturn in the construction and remodeling industry, fluctuating customer demand, delay or timing of raw materials, variations in selling product mix and price competition.The failure of achieving quarterly or annual revenue and profits expectations would likely adversely affect the price of our common stock. Although we believe the funds we raise in this offering will allow us to generate sufficient funds from operations, if that is not the case, we may have to raise additional capital which may not be available or may be too costly, which, if we cannot obtain, could cause us to have to cease our operations. 3 We expect that the funds we raise in this offering will take us to the point of a positive cash flow. However, if that does not turn out to be the case, our capital requirements could be more than our operating income. As of September 30, 2010, our cash balance was $0. We do not have sufficient cash to indefinitely sustain operating losses, but believe we can generate positive cash flow within twelve months from the funds raised in this offering. Our potential profitability depends on our ability to generate and sustain substantially higher net sales with reasonable expense levels. We may not operate on a profitable basis or that cash flow from operations will be sufficient to pay our operating costs. We anticipate that the funds raised in this offering will be sufficient to fund our planned growth for the year after we close on the offering assuming we raise the minimum amount in this offering. Thereafter, if we do not achieve profitability, we will need to raise additional capital to finance our operations. We have no current or proposed financing plans or arrangements other than this offering. We could seek additional financing through debt or equity offerings. Additional financing may not be available to us, or, if available, may be on terms unacceptable or unfavorable to us. If we need and cannot raise additional funds, further development of our business, upgrades in our technology, additions to our product lines may be delayed or postponed indefinitely; if this happens, the value of your investment could decline or become worthless. No public market for our common stock currently exists and an active trading market may never materialize, and an investor may not be able to sell their stock. Prior to this offering, there has been no public market for our common stock. We plan work with a market maker who would then apply to have our securities quoted on the OTC Bulletin Board. In order to be quoted on the OTCBB, we must be sponsored by a participating market maker who would make the application on our behalf; at this time, we are not aware of a market maker who intends to sponsor our securities and make a market in our stock. Assuming we become quoted, an active trading market still may not develop and if an active market does not develop, the market value could decline to a value below the offering price in this prospectus. Additionally, if the market is not active or illiquid, investors may not be able to sell their securities. If a public trading market for our common stock materializes, we will be classified as a ‘penny stock’ which has additional requirements in trading the stock, which could cause you not to be able to sell your stock. The U.S. Securities and Exchange Commission treats stocks of certain companies as a ‘penny stock’. We are not aware of a market maker who intends to make a market in our stock, but should we be cleared to trade, we would be classified as a ‘penny stock’ which makes it harder to trade even if it is traded on an electronic exchange like the over-the-counter bulletin board. These requirements include (i) broker-dealers who sell to customers must have the buyer fill out a questionnaire, and (ii) broker-dealers may decide upon the information given by a prospective buyer whether or not the broker-dealer determines the stock is suitable for their financial position. These rules may adversely affect the ability of both the selling broker-dealer and the buying broker-dealer to trade your securities as well as the purchasers of your securities to sell them in the secondary market. These requirements may cause potential buyers to be eliminated and the market for the common stock you purchase in this offering could have no effective market to sell into, thereby causing your investment to be worthless. Investing in a penny stock has inherent risks, affecting both brokers, buyers and sellers, which could cause the marketability of your stock to be lesser than if there were not those requirements. When a seller of a ‘penny stock’ desires to sell, they must execute that trade through a broker. Many brokers do not deal in penny stocks, so a seller’s ability to market/sell their stock is reduced because of the number of brokers who engage in trading such stocks. Additionally, if a broker does engage in trading penny stocks, and the broker has a client who wishes to buy the stock, they must have the client fill out a number of pages of paperwork before they can execute the trade. These requirements cause a burden to some who may decide not to buy because of the additional paperwork. Thus, the marketability of your stock is less as a penny stock than as a stock listed on an exchange. This could cause your investment to be worth less liquid and investors may not be able to market their shares effectively. Shareholders purchasing shares in this offering will experience immediate and substantial dilution, causing their investment to immediately be worth less than their purchase price. If you purchase common stock in this offering, you will experience an immediate and substantial dilution in the projected book value of the common stock from the price you pay in this initial offering. This means that if you buy stock in this offering at $0.75 per share, you will pay substantially more than our current shareholders. The following represents your dilution: (a) if the minimum of 90,000 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.00 per share and an immediate dilution to the new shareholders of $0.75 per common share; (b) if the midpoint of 333,333 shares are sold, an immediate decrease in book value to our new shareholders from$0.75 to $0.03 per share and an immediate dilution to the new shareholders of $0.72 per common share. and (c) if the maximum of 750,000 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.07 per share and an immediate dilution to the new shareholders of $0.68 per common share. 4 Investors are not able to cancel their subscription agreements they sign, therefore losing any chance to change their minds. Once the Company receives an investor’s subscription, they will not be able to cancel their subscription. The investor will therefore lose any right or opportunity to change their mind after receipt by the Company. Our offering price of $0.75 was determined arbitrarily by our President.Your investment may not be worth as much as the offering price because of the method of its determination. The President arbitrarily determined the price for the offering of $0.75 per share.As the offering price is not based on a specific calculation or metric the price has inherent risks and therefore your investment could be worth less than the offering price. Our sole officer has no prior experience in leading a public company and limited experience in the company's industry which could cause the business to fail for lack of knowledge which could result in your investment declining in value. Our sole officer has no prior experience in leading a public company and limited experience in the company's industry. This lack of knowledge could cause the company not to be able to perform the regulatory requirements or not to be able to perform in the industry in general. Should an inability to perform materialize in either of these areas, your investment could lose value or even become worthless. There are inherent risks of being a public company, such as regulatory filings, costs associated with regulatory matters which include audits and legal. These deadlines and costs of regulatory requirements could cause diversion from the business itself which causes the value of your investment to decline. There are inherent risks in being a public company including regulatory filings which have deadlines, costs associated with these regulatory requirements which include audit, legal and significant time of management. The failure of management to deal with these requirements on a timely basis or the inability of the company to be able to afford to pay for them, could cause the value of the business, and therefore your investment, to lose value or even become worthless. There are industry risks such as a low barrier of entry, no licensing requirements, and competition from various aspects of the construction industry, all of which could affect our sales and if they negatively affect our sales, your investment could go down in value or even disappear altogether. There are risks in our industry including a low barrier of entry meaning that it does not take a lot of capital to get started, there are no regulatory requirements - except some municipalities require registering, and many competitors all vying for the construction or remodeling dollars of the public. If any of these risks flow to our company in reduced sales and/or higher costs, your investment could go down in value or even become worthless. The money we raise in this offering before the minimum amount is met will be held uncashed in a company safe, and could be within reach of creditors, which if accessed, such action could cause your investment to lose value or become worthless. The money we raise in this offering before the minimum amount of $67,500 is sold, will be held uncashed in a company safe. Although we believe that creditors would not have access to it, there is a possibility they could gain access to the funds to satisfy liabilities of the company. If such access occurred, there is a possibility that the Company would not have them to refund to the investors if the minimum offering is not raised, which could cause the investment to lose value or become worthless. We rely on a limited number of customers for our revenues, and we generally have very few repeat customers. With the resources currently available to us, we are unable to have many customers at once. This is due to the limited amount of labor and capital currently available to us. If we were unable to find and contract new customers, it would have a negative effect on our revenues. In addition, the nature of our business is such that we generally have very few repeat customers to guarantee revenue. 5 FORWARD LOOKING STATEMENTS This prospectus contains forward looking statements. These forward looking statements are not historical facts but rather are based our current expectations, estimates and projections about our industry, our beliefs and our assumptions. Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks" and "estimates", and variations of these words and similar expressions, are intended to identify forward looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed, implied or forecasted in the forward looking statements. In addition, the forward looking events discussed in this prospectus might not occur. These risks and uncertainties include, among others, those described in "Risk Factors" and elsewhere in this prospectus. Readers are cautioned not to place undue reliance on these forward looking statements, which reflect our management's view only as of the date of this prospectus. ITEM 4. USE OF PROCEEDS The total cost of the minimum offering is estimated to be $16,769, or $33,769 if the maximum is sold consisting primarily of legal, accounting and blue sky fees (the fees charged by regulatory agencies or states with regard to this offering). The following table sets forth how we anticipate using the proceeds from selling common stock in this offering, reflecting the minimum and maximum subscription amounts: Minimum Mid-Level Maximum Legal, Accounting & Printing Expenses $ $ $ Other Offering Expenses Net Proceeds to Company TOTAL $ $ $ The following describe each of the expense categories: - Legal, accounting and printing expense is the estimated costs associated with this offering. As more shares are sold, we anticipate legal fees to increase due to the likelihood of investors being from other states which could result in state blue sky securities filings. Although our legal fees are not contingent on the number of shares sold, it is likely that the legal fees will increase as our attorney will charge us for these filings.Also, as more shares are sold, our printing expenses will increase. - Other offering expenses include SEC registration fee, blue sky fees and miscellaneous expenses with regards to this offering.The blue sky fees are fees charged by the States to pay for registering in various states, which vary by state, as well as additional legal fees. The following table sets forth how we anticipate using the net proceeds to the company: Minimum Mid-Level Maximum Marketing/Promotion $ $ $ Equipment purchases Software/website development Salaries, commissions General corporate overhead (1) Proceeds to company $ $ $ (1) General Corporate overhead includes office rent, office supplies, utilities, taxes, and any other expense incurred in the normal course of business. 6 We do not plan to use any of the proceeds to pay off debts owed by the Company. Additionally, all amounts allocated for salaries/commissions will be for new hires and not for our sole officer or director of the company.For a more detailed discussion of the use of proceeds, reader is referred to the Management’s Discussion and Plan of Operation section of this offering. The proceeds from this offering will enable the Company to further develop its web-based business model which in turn provides access to markets that are currently unreachable.We plan to expand our web-based business through integrated marketing campaigns which include: advertising, buying targeted lists and utilizing banner advertising on partner web-sites. Advertising: We plan to utilize both traditional advertising mediums (newspaper, industry magazines, etc.) and the internet (web-site banners). ITEM 5. DETERMINATION OF OFFERING PRICE The President arbitrarily determined the price for the offering of $0.75 per share. In late 2009, we issued common stock to start the business at a price of $0.10 per share and have priced this offering at $0.75 per share. The factors that warrant this increase are: *Greater risk was taken at the earlier date of sale for $0.10 per share when there was only a plan and no operations. *The company has demonstrated its ability to generate sales and has operations which is a significantly superior position to the time before when they had no operations. ITEM 6. DILUTION If you purchase common stock in this offering, you will experience an immediate and substantial dilution in the projected book value of the common stock from the price you pay in this initial offering. The book value of our common stock as of September 30, 2010 was negative $39,651 or $0.00 per share. Projected book value per share is equal to our total assets, less total liabilities, divided by the number of shares of common stock outstanding.Our projected book value after giving effect to the sale of common stock and the receipt and application of the estimated net proceeds is calculated by calculating our book value at a point in time, which in this case is September 30, 2010.We then add the net proceeds which if the minimum is sold, generates a positive book value of $11,080 which is equivalent to our net proceeds (90,000 shares at $0.75 equals $67,500, less offering costs of $16,769, netting to $50,731) added to the current book value of negative $39,651; $187,580 or $0.03 per share, if the midpoint amount is sold, an increase of $227,231; and $489,080 or $0.07 per share, if the maximum is sold, an increase of $528,731. This means that if you buy stock in this offering at $0.75 per share, you will pay substantially more than our current shareholders. The following represents your dilution: · if the minimum of 90,000 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.00 per share and an immediate dilution to the new shareholders of $0.75 per common share. · if the midpoint amount of 333,333 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.03 per share and an immediate dilution to the new shareholders of $0.72 per common share. · if the maximum of 750,000 shares are sold, an immediate decrease in book value to our new shareholders from $0.75 to $0.07 per share and an immediate dilution to the new shareholders of $0.68 per common share. The following table illustrates this per share dilution: Minimum Midpoint Maximum Assumed initial public offering price $ $ $ Book value as of September 30, 2010 $ $ $ Projected book value after this offering $ $ $ Increase attributable to new stockholders: $ $ $ Projected book value as of September 30, 2010 after this offering $ $ $ Decrease to new stockholders $ ) $ ) $ ) Percentage dilution to new stockholders % 96 % 91 % 7 The following table summarizes and shows on a projected basis as of December 31, 2009, the differences between the number of shares of common stock purchased, the total consideration paid and the total average price per share paid by the existing stockholders and the new investors purchasing shares of common stock in this offering: Minimum offering Number of shares owned Percent of shares owned Amount paid Average price per share Current investors $ $ New investors $ $ Total $ Midpoint offering Current investors $ $ New investors $ $ Total $ Maximum offering Current investors $ $ New investors $ $ Total $ ITEM 7.SELLING SECURITY HOLDERS No securities to be registered are to be offered for the account of any security holders. ITEM 8.PLAN OF DISTRIBUTION The common stock is being sold on our behalf by our sole officer and director, who will receive no commission on such sales. All sales will be made by personal contact by our sole officer and director, Charles Bartlett. We will not be mailing our prospectus to anyone or soliciting anyone who is not personally known by him, or introduced or referred to him. We have no agreements, understandings or commitments, whether written or oral, to offer or sell the securities to any individual or entity, or with any person, including our attorney, or group for referrals and if there are any referrals, we will not pay finder’s fees. The officer will be selling the common stock in this offering relying on the safe harbor from broker registration under the Rule 3a4-1(a) of the Securities Exchange Act of 1934. The officer qualifies under this safe harbor because they (a) are not subject to a statutory disqualification, (b) will not be compensated in connection with his participation by the payment or other remuneration based either directly or indirectly on transactions in the securities, (c) are not an associated person of a broker dealer, and have not been an associated person of a broker dealer within the preceding twelve months, and (d) primarily performs, and will perform, after this offering, substantial duties for the issuer other than in connection with the proposed sale of securities in this offering, and he is not a broker dealer, or an associated person of a broker dealer, within the preceding 12 months, and they have not participated in selling securities for any issuer in the past 12 months and shall not sell for another issuer in the twelve months following the last sale in this offering. Additionally, he will be contacting relatives, friends and business associates to invest in this offering and provide them with a printed copy of the prospectus and subscription agreement. No printed advertising materials will be used for solicitation, no internet solicitation and no cold calling people to solicit interest for investment.Our officer, director and his affiliates may not purchase shares in this offering. 8 The money we raise in this offering before the minimum amount is sold will be held uncashed, in a company safe where the funds will be held for the benefit of those subscribing for our shares, until the minimum amount is raised at which time we will deposit the funds in our bank account and retain the transfer agent who will then issue the shares. We do not have an escrow agreement or any other agreement regarding the custody of the funds we raise. The offering will end on July 5, 2011 and if the minimum subscription is not raised by the end of the offering period, all funds will be refunded by the end of the next business day to those who subscribed for our shares, without interest. The offering will close on July 5, 2011, if not terminated sooner. The subscription agreement will provide investors the opportunity to purchase shares at $0.75 per share by purchasing directly from the Company. The agreement also provides that investors are not entitled to cancel, terminate or revoke the agreement. In addition, if the minimum subscription is not raised by July 5, 2011, the subscription agreement will be terminated and any funds received will be promptly returned to the investors. Changes in the material terms of this offering and the effective date of this registration statement will terminate the original offer and subscribers would then be entitled to a refund. Material changes include a) extension of the offering period beyond July 5, 2011, b) a change in the offering price, c) a change in the minimum purchase required by investors, d) a change in the amount of proceeds necessary to release proceeds to the company, and e) a change in the application of proceeds from the offering. Certificates for shares of common stock sold in this offering will be delivered to the purchasers by Signature Stock Transfer, Inc., the stock transfer company chosen by the company within 30 days of the minimum subscription amount being raised. The transfer agent will only be engaged in the event that we obtain at least the minimum subscription amount in this offering. ITEM 9.DESCRIPTION OF SECURITIES TO BE REGISTERED We are offering for sale common stock in our company at a price of $0.75 per share. We are offering a minimum of 90,000 shares and a maximum of 750,000 shares. The authorized capital in our company consists of 50,000,000 shares of common stock, $0.001 par value per share and 20,000,000 shares of preferred stock, $0.001 par value.As of July 10, 2010, we had 6,400,000 shares of common stock issued and outstanding and no preferred stock outstanding. Every investor who purchases our common stock is entitled to one vote at meetings of our shareholders and to participate equally and ratably in any dividends declared by us and in any property or assets that may be distributed by us to the holders of common stock in the event of a voluntary or involuntary liquidation, dissolution or winding up of the company. The existing stockholders and all who subscribe to common shares in this offering do not have a preemptive right to purchase common stock offered for sale by us, and no right to cumulative voting in the election of our directors. These provisions apply to all holders of our common stock. No options, warrants or rights have been issued by the Company which are convertible into common stock of the company. Four hundred thousand (400,000) of our common stock is eligible to be sold under Rule 230.144 of Regulation S-K. We have no common stock that is being offered, or has been publicly proposed to be offered by the company. As of December 23, 2010 the company had three shareholders of its common stock. The following table lists the officer, director and any stockholders who, at the date hereof, own of record or beneficially, directly or indirectly, more than 5% of the outstanding common stock, and the sole officer of the company: Title / relationship to Issuer Name of Owner Amount Owned Before the offering Percent Amount Owned After the offering Percent President, Secretary Charles Bartlett % and Director Minimum % Maximum % The Company has not paid any dividends and does not foresee paying dividends in the foreseeable future. 9 ITEM 10.INTERESTS OF NAMED EXPERTS AND COUNSEL The experts named in this registration statement were not hired on a contingent basis and have no direct or indirect interest in our company. ITEM 11.INFORMATION WITH RESPECT TO THE REGISTRANT DESCRIPTION OF BUSINESS Specialty Contractors, Inc. ( the “Company” or “SPECIALTY” or “we”) was formed November 18, 2009 under the laws of the State of Nevada. SPECIALTY’s, wholly owned subsidiary Texas Deco Pierre, LLC (“TEXAS DECO”) was formed October 15th, 2009 specifically to act as a subsidiary to Specialty Contractors, Inc. TEXAS DECO began operations in November, 2009. Business Model Overview: TEXAS DECO performs specialty contracting services, specifically concentrating on outside construction and design relating to stone, brick, and wood structures such as facades, outdoor kitchens, grills, retaining walls, and garden structures. In general, they are referred to as specialty stone structures or creations. The business operations were started in November 2009 and there was no pre-existing business before the formation of the company and its operating subsidiary. Our President has operated the business for over a year now and has provided the technical expertise since the beginning. His experience with construction, though limited, when coupled with common sense and customer care, is sufficient to give him the understanding and expertise necessary to complete the projects The nature of our business is that we have very few if any repeat customers. We typically perform repair, updating or upgrading projects which are one-time projects. As such, our business model requires an on-going sales culture to maintain a backlog of work to be performed. As of December 23th, 2010, we have a backlog of fifteen to twenty-five thousand dollars in orders for our products and services. These jobs are construction remodel jobs, specifically resurfacing exterior walls of existing structures. Current Business Model: Our product offering includes building facades, mailboxes, outdoor kitchens, outdoor grills, retaining walls, garden structures, and home remodeling. We use all types of materials such as stone, brick, and wood. Our designs can be custom tailored to the client’s preferences or selected from an inventory of pre-fabricated designs. The company offers design-build services including layout, materials to be used, and construction of the final project. The company specializes in outdoor projects, specifically patio and backyard improvements. The selection of specialty contractors for a design-build project and the process used in defining the role that each specialty will play on a project are some of the most critical decisions owners and design-builders make on a project. If selected carefully and allowed to bring their expertise to the table, specialty contractors can greatly benefit the outcome of a project, favorably impacting its budget, schedule and quality. The importance of the selection process and role that the specialty fills on a building project is outlined in DBIA’s Design-Build Manual of Practice Document Number 309: “Selecting Specialty Contractors.” The role of the specialty contractor in design-build can take many forms, depending on the project, the owner, the primary design-builder and the contract arrangements.Involvement in the early stages of the schematic design phase of a project enables the specialty contractor to contribute true value services that enhance the project’s design and positively affect the budget and schedule. Following is an overview of our current product offerings: Outdoor Kitchen Design and Build: Outdoor kitchens have become very popular, often including items that previously were considered in-home appliances. Large, stone or brick patio areas include accessories such as large open pit or traditional oven assemblies, outdoor refrigerators, cabinets, and seating areas. Design of these entertainment areas are essential for enhancing functionality and enjoyment of gatherings. Aesthetics are of key importance. As a package, we are able to design a layout based on customer need, preference, and purpose and then contract to have the plans built to order. 10 Outdoor Grill Patios and Accessories: As with the outdoor kitchen concept, grills are becoming focus points for outdoor activities. Our ability to design and build around a grill based activity pattern is one of our primary strengths. To complement our design and build concept, we also assist the client in purchasing the grill of their choice from a grill manufacturer. Retaining Walls: Retaining walls are built to restrain or to aesthetically enhance a garden. As such, walls can be comprised of brick, stone, masonry, or wood. Retaining walls are integral to a gardens overall ambiance. We offer not only electronic imagery in the design phase, but also work with the client on personal preference and desired aesthetics. Garden Structures: Garden structures include gazebos, decks, patios, arbors, and trellises. We have numerous styles which can be further custom modified to suit any client’s preference. These are sold in kits and can be shipped anywhere in the continental United States and Canada. Our target market is home renovation and improvement. The Company anticipates increasing revenues by internet advertising as well as partnering with local home building and construction companies. We believe our product offering is a value-added approach to home renovation and improvement. Currently, home building and home improvement projects are dependent on national and local economic factors. The homebuilding industry is a leading indicator of overall economic health. Per an Associated Press article published 6/16/2010 written by Alan Zibel, "The economy is growing and the housing market is still in recession," said Eugenio Aleman, senior economist with Wells Fargo Securities. "It's not going to contribute to growth, but it is not going to pull the economy back down." Overall, new home and apartment construction fell 10 percent in May to a seasonally adjusted annual rate of 593,000, the Commerce Department said Wednesday. April's figure was revised downward to 659,000. Applications for new building permits — a sign of future activity — sank 5.9 percent to an annual rate of 574,000. That was the lowest level in a year. Builders are scaling back now that tax credits of up to $8,000 have expired. The biggest evidence of that trend: the number of new single-family homes tumbled 17 percent, the largest monthly drop since January 1991. “ The Company believes that there are healthy local and regional economies that will continue to experience home building and home improvement projects.For example, the state of Texas is a healthy regional economy experiencing growth. According to a 2010 report by Texas A&M University Real Estate Center on the Texas economy, they state “Texas' economic recovery is strengthening. After 16 months of job losses, the state's economy experienced its third month of positive annual employment growth. The growth rate from July 2009 to July 2010 was 1.3 percent compared with a rate close to zero percent for the nation. The state’s private sector posted a positive annual employment growth rate of 1.2 compared with a zero percent for the United States.” Specific to outdoor kitchens, which are more involved, expensive and intricate product offering, these projects can be considered aluxury item. However, as the Southeastern and southwestern states increase in population, the milder weather affords more outdoor activity. To that end, those that choose can upgrade a typical outdoor grill patio area to an outdoor kitchen design for a more comfortable living experience.Population increases in coastal regions, especially the southeast and Gulf of Mexico, is driven by industry and retirees. Those representing retirees also represent an opportunity for our company as they generally have money saved to spend on quality of life products such as outdoor living centers. For example, due to the milder weather in the southern states, more lifestyle activities can take place outdoors. Our outdoor kitchen designs provide an alternative for those choosing to spend greater time outdoors. According to The US Department of Commerce’s report on population trends along the coastal US between 1980 and 2008, the total coastal population between the years 1980 and 2003 increased by 33 million people or 28 percent, roughly consistent with the nation’s rate of increase. Coastal population within the Pacific region showed the largest gain during this time with almost 12 million people, followed by the Northeast with 8 million people. The Southeast region, however, exhibited the largest rate of change with a 58 percent increase, followed by the Pacific at 46 percent, and the Gulf of Mexico at 45 percent. The rate of growth in the Northeast and Great Lakes regions was considerably smaller with 18 percent and 6 percent increases, respectively. The Southeast has increasingly become a leading destination for retirees and job-seekers. Between the years 1995 and 2000, the Census Bureau reported that the highest levels of migration were to states that fall within the Southeast region and the Gulf of Mexico region, particularly to Florida, Georgia, and North Carolina (Franklin, 2003). We currently are generating revenue exclusively through construction and improvement work. We construct outdoor living centers concentrating on atheistically appealing patio designs that include stone, brick, or wood features. These may include decks, stone walkways, brick grills, and retaining walls.Our design activity is expected to increase as we build a portfolio of completed projects. Our designs will be customized and tailored to customers desires and specifications, however features used may be similar to those used by the company in the past.It is anticipated we will perform design work on a fee basis, however we may elect to perform design work on an all inclusive basis to secure the work to be performed. We do not anticipate design income to be a significant revenue stream, rather we anticipate construction income to generate the majority of revenues. At present, our market territory is primarily local, soliciting business through word-of-mouth and advertising in the phone book and through print advertising. We continue to develop our local market. 11 Business Model Development & Growth Plans: As part of this offering, we plan to further develop our design inventory and develop a website highlighting our product offerings, although we have not completed our website at this time. We are currently designing a web site to be interactive, featuring our products offerings, designs developed and constructed, and samples of products and completed projects. As we are astart-up company we are dependent on the capital raised in this offering to generate the funds to fully develop a functional, working, interactive web site. We plan to market the smaller items for order through our website such as prefabricated mailboxes and outdoor grills that have the look of stone, but are light enough to ship because of the materials we use. In addition, the Company plans to supply outdoor appliances through various appliance manufacturers, geared particularly to its stone creations such as indoor or outdoor kitchens. As previously mentioned the Company is developing a web site that will allow it to present the many designs and product offerings available nationwide. A portion of the proceeds of this offering will be used for web site design and development. The company believes a web site featuring Company products will provide access to a national marketplace. To date, our product work has been limited to exterior wall applications and exterior surface coating. However, we plan to develop strategic alliances with home builders to complement their home building business by offering the following primary construction platforms: Marketing Strategy: We are a start-upand as such do not have a developed distribution process. As stated previously, our marketing efforts have been primarily local through print advertising and word-of-mouth. This has provided for local contract work which doesn’t require a sophisticated delivery system. As we develop our web site, we will simultaneously develop a more sophisticated distribution process through direct shipment, design plan templates, and technical assistance. However, the money raised in this offering will be used to develop a product based web site as well as purchase industry best-in-class internet software to facilitate the build-out of our internet marketing, ordering, and delivery. The Company primarily markets its products from a rented unit at a trade market outlet. Through this point of delivery, the President of the company solicits opportunities, follows up on sales leads, and closes sales opportunities. This process has generated success, however, the Company believes by leveraging technology and marketing its unique design and build approach, increased revenues can be achieved. For example, through December 31, 2009, our revenues were generated by two customers. Through September 30, 2010, the Company acquired five additional customers representing approximately $15,000 to $20,000 per project. As previously mentioned, we are currently local in scope. However, through the leveraging of technology, specifically the internet and electronic communications, the main thrust of our business platform is to expand nationally through strategic alliances with other locally based contractors. This business expansion plan will necessitate a change in the sales and product delivery process, specifically sales will be internet driven and followed up by the Company. The Company will then work with locally based contractors.The local contractors will perform the build out work following specific design and build blueprints unique to the company. Oversight of the work will be performed by the local contractor foreman with digital imagery of the work site electronically communicated to us for review and comment. MARKETING ACTIVITIES Marketing activities have been restricted by cash flow and as such have been limited to a trade market outlet booth, word of mouth and print advertising. Going forward, through the proceeds of this offering, the company intends to increase marketing activities through printed circulars, newspapers, trade magazines and internet advertising. DEPENDENCE ON ONE OR A FEW MAJOR CUSTOMERS Through September 30, 2010 and December 31, 2009, the Company performed work for the following customers that accounted for more than 10% of its revenues: $ Revenue % Revenue $ Revenue % Revenue Customer A 45 % - 0 % Customer B 17 % - 0 % Customer C 13 % - 0 % Customer D - 0 % 66 % Customer E - 0 % 34 % 12 GOVERNMENT REGULATION The Company’s business and products are not subject to material regulation. The Company’s operations are not dependent on patents, copyrights, trade secrets, know-how or other proprietary information. We do not anticipate doing so in the future. We are not under any confidentiality agreements or covenants. At the present time there are no federal government regulations that are in effect that would impact our business operations. OUR QUALIFICATIONS Our qualifications are our reputation and experience in the specialty construction industry. INDUSTRY AND COMPETITORS The specialty construction industry is served by numerous local and regional independent contractors.Historically, customers primarily contracted directly with local design and build contractors. With the broad reach of the internet, contractors have been able to offer designs and purchasing power to most any market in the United States. These contractors can then sell a design format along with specific outdoor equipment and then contract with a locally based contractor for the installation phase. Numerous outdoor kitchen design and installation companies as well as home remodelers specializing in outdoor and indoor remodeling projects have leveraged the internet to display, market and push their products and specialties into the general public. As such, the marketplace is fragmented and marketing by word of mouth, unique designs, and state of the art equipment are ever increasingly important to a discerning consumer public. It is these aspects, namely quality, conversion of customer preferences and ideas into practical usage packages, and expert installation that gives Specialty a competitive advantage. Because we do not have field sales people knocking on high-volume prospects’ doors, we don’t really compete on a head to head basis. Our competitive position is based on servicing the customer’s needs: · Design and product offering · High quality · Speedy delivery and installation Prospects find us from referrals or through print advertising and our method of competition is: · Provide price quotes and design discussion upon visiting and inspection of the property · Share design and equipment ideas/examples in person when visiting · Few competitors have as complete an inventory of designs and pre-fabricated kits as we do, giving us acompetitive edge Due to our limited operating history and lack of year over year financial trend analysis we have not experienced any significant seasonality.There is some seasonality in the construction market (usually slower during the winter and rainy months) as most of our product offerings are for outdoors improvements and beautification. SOURCES AND AVAILABILITY OF RAW MATERIAL Our raw materials are purchased from local market wholesalers of stone, brick, and lumber. Equipment installations are considered finished goods products and are ordered on a drop ship basis to the job site. COSTS AND EFFECTS OF COMPLIANCE WITH ENVIRONMENTAL LAWS We are not aware of nor do we anticipate any environmental laws with which we will have to comply. NUMBER OF EMPLOYEES The Company presently has one employee, Charles Bartlett, President and CEO. All other workers are subcontractors hired on a job by job basis. MERGERS & ACQUISITIONS The Company has not made nor is it subject to a merger or acquisition. 13 FURUTRE INDEBTEDNESS & FINANCING The Company does not anticipate having cash flow or liquidity problems within the next 12 months. The Company is not in violation of any note, loan, lease or other indebtedness or financing arrangement requiring the Company to make payments. We believe that by raising the minimum amount of funds in this offering we will have sufficient funds to cash flow our growth plans for a minimum of twelve months. PUBLIC INFORMATION We do not have any information that has been made public or that will require an investment or material asset of ours. Additional information: We have made no public announcements to date and have no additional or new products or services. In addition, we don’t intend to spend funds in the field of research and development; no money has been spent or is contemplated to be spent on customer sponsored research activities relating to the development of new products, services or techniques; and we don’t anticipate spending funds on improvement of existing products, services or techniques. DESCRIPTION OF PROPERTY Our facilities are in a 1,500 s.f. facility of which approximately half is warehouse space. It is leased on a month to month basis for $600 per month. LEGAL PROCEEDINGS We are not involved in any legal proceedings at this time. CAPITALIZATION TABLE The following table sets forth our capitalization as of September 30, 2010. Our capitalization is presented on an actual basis, and · a pro forma basis to give effect to net proceeds from the sale of the minimum number of shares (90,000) we plan to sell in this offering; and · a pro forma basis to give effect to net proceeds from the sale of the midpoint number of shares (333,333) we plan to sell in this offering; and · a pro forma basis to give effect to the net proceeds from the sale of the maximum number of shares (750,000) we plan to sell in this offering. (In $US except for share data) Actual Unaudited Sep 30, 2010 After Minimum Offering After Midpoint Offering After Maximum Offering Stockholder’s equity Common Stock, $0.001 par value; 50,000,000,shares authorized: 6,450 6,540 6,783 7,200 Additional paid-in-capital Accumulated deficit ) Total stockholder’s equity (deficit) ) Working capital(deficit) ) Number of shares outstanding The Company has only one class of stock outstanding. The common stock sold in this offering will be fully paid and non assessable, having voting rights of one vote per share, have no preemptive or conversion rights, and liquidation rights as is common to a sole class of common stock. The company has no sinking fund or redemption provisions on any of the currently outstanding stock and will have none on the stock sold in this offering. 14 MANAGEMENT’S DISCUSSION AND PLAN OF OPERATIONS Liquidity The Company is filing this Form S-1/A registration statement with the U.S. Securities & Exchange Commission (“SEC”) in order to raise funds to expand its business and execute its business plan. Trends, events or uncertainties impact on liquidity: As the Company expects revenue to trend toward the traditional spring and summer construction season the Company anticipates liquidity needs during the off-peak period, namely fall and winter.Off-peak periods will be financed, if needed, through shareholder advances.The only other known event to impact liquidity is the offering discussed in this registration statement. In addition to the preceding, the Company plans for liquidity needs on a short term and long term basis as follows: Short Term Liquidity: Since inception the Company has an accumulated deficit through September 30, 2010 of $110,651 and has not generated significant positive cash flow from operations.The Company has relied on shareholder advances and loans and a line-of-credit to assist short-term working capital needs.For the nine months ended September 30, 2010 and period endingDecember 31, 2009, Net Cash Provided by (Used) in Operating Activities are presented in the table below, along with the impact of the change in accounts receivable.The minimum amount raised in this offering is expected to meet the Company’s working capital requirements for 12 months after the money has been raised. Line-of-Credit: Our line-of-credit (“LOC”) with GCG Ventures (“GCG”) has a credit limit of $100,000 and an interest rate of 5% per annum.The LOC is a revolving LOC with no payment terms and a due date of May 31st, 2012. The LOC impacts our liquidity as we have the ability to draw up to a total of $100,000 and as of September 30, 2010 there was $32,268 credit available on the LOC as the balance was $67,732.It provides the Company with a safety net while establishing and growing the business. The collateral on the line of credit with GCG Ventures is 100% of the receivables owned by the Company or its affiliates. Net CashUsed InOperations A/R Change September 30, 2010 $ $ December 31, 2009 $ $ - Long Term Liquidity: The long term liquidity needs of the Company are projected to be met firstly through the amounts raised in this offering and secondly through the cash flow provided by operations as the investment is expected to generate recurring business that will enable the Company to sustain working capital needs. Cash flow from Operating Activities is expected to improve as sales increase in 2011. Capital Resources At the time of this filing the Company has no capital commitments.If this registration statement is approved, we plan to purchase a used pick-up truck for $12,000 and invest $9,000 in software and website development; if the maximum is raised we plan on investing $100,000 in equipment (two pick-up trucks for a total of $50,000, mixing equipment $35,000, and general tools $15,000) and $75,000 for software and website development.Total amount to be committed after approval and raising of funds will be between $21,000 (if the minimum is raised) and $175,000 (if the maximum is raised). Trends, events or uncertainties The Company has not been in existence long enough and has limited sales data to determine whether sales fluctuations are truly a result of trends.The Company believes that sales will trend with the spring and summer construction seasons.There are no other known events or uncertainties. Material Changes in Financial Condition WORKING CAPITAL: Working Capital for the nine months ended September 30, 2010 year ended December 31, 2009 decreased by $36,919, or 104%, to negative $1,437.This reduction is primarily due to a decrease in accounts receivable-trade of $40,232.There were minor changes in cash and current liabilities that almost off-set one another. 15 Working Capital Change September 30, 2010 $ ) $ ) December 31, 2009 $ $ - STOCKHOLDER’S EQUITY: Stockholder’s Equity decreased by $70,626 or 228% and was impacted by the net loss of $95,626 in the ninemonths ended September 30, 2010 and partially offset by the increase in common stock and paid-in-capital (due to the issuance of 50,000 shares of stock for services of $25,000).The loss is mainly due to the low level of sales in relation to expenses.Please see the section on ‘Material Changes in Results of Operations’ that discusses in more detail the reasons for the loss. Stockholder’s Equity Change September 30, 2010 $ ) $ ) December 31, 2009 $ $ - GOING CONCERN: The Company has minimal operations and has working capital of negative $1,437 at September 30, 2010 and working capital of $35,482 as of December 31, 2009. Because of this low level of working capital and limited operating history and limited operations, the Company most likely will require additional working capital to survive. The Company intends to raise additional working capital either through private placements or bank loans or sale of common stock, or both or loans from management if there is need for liquidity to alleviate the substantial doubt to continuing as a going concern. There are no assurances that the Company will be able to do any of these. No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company.If adequate working capital cannot be generated, the Company may not be able to continue its operations. Our financial difficulties are a result of not being able to generate sufficient revenue to cover our expenses.Our business is new and generating customer leads and converting them into revenue takes time.Our costs are high, specifically labor, relative to our sales as we need to maintain good crews, whether they are working or not, so that we have them available when a sales lead is closed. Results for the Nine Months Ended September 30, 2010. As of September 30, 2010, our cash balance was $0. REVENUE Our sales for the nine months ended September 30, 2010 were $118,574.Our sales in the nine months ended September 30, 2010 were from five customers. COST OF SALES Cost of sales, exclusive of depreciation of $1,413 for the nine months ended September 30, 2010were $103,509 (87%).The major components of cost of sales are: labor, materials, supervisors and maintenance expenses.In the nine months ended September 30, 2010 we experienced increased costs related to: Labor: $16,000.This increase was incurred as we kept our good crews and paid them even when there was not sufficient work for them to cover their costs.This was necessary as we do not want to train new crews constantly and it also lends service consistency. Materials and supplies: $7,000.Reduced margin on bid jobs. Equipment rental: $3,000. Total: $27,000 OPERATING EXPENSES Operating expenses for the nine months ended September 30, 2010 were $103,583.Majority of the nine month period ended September 30, 2010 operating expense is made up of compensation to the President of approximately $30,500, professional fees of approximately $14,600, other contract services of approximately $12,400, auto and truck expenses of approximately $16,000, marketing of approximately $6,200, travel of approximately $9,200, lending fees of approximately $4,200, rent of $6,880 and other office expenses of approximately $6,000. NET LOSS Net loss for the nine months ended September 30, 2010 was $95,626. Results for the period Inception (November 18, 2009) to December 31, 2009. As of December 31, 2009, our cash balance was $0. 16 REVENUE Revenues for the period from November 18, 2009 (date of inception) to December 31, 2009 were $66,219 The revenues were from two contracts that started in 2009 and were completed in the first quarter of 2010. COST OF SALES Cost of sales for the period from November 18, 2009 (date of inception) to December 31, 2009 were $54,440. OPERATING EXPENSES Operating expenses for the period from November 18, 2009 (date of inception) to December 31, 2009 were $26,771.We had interest expense for the same period of $33. NET LOSS Our net loss was $15,025 for the period from November 18, 2009 (date of inception) to December 31, 2009. 17 Plan of Operations: The plan of operations for the 12 months following the commencement of this offering will include the continued growth plan of the Company and will concentrate in three areas: 1. Organic growth through existing channels (trade show booth), 2. Customer Marketing (outdoor living areas: kitchens, patios, gardens) 3. New markets (strategic alliances with builders) Lead Generation: From November 18, 2009 (inception) to September 30, 2010 our sales were $118,574, from five customers averaging approximately $24,000 per job.These five customers were from a rented booth at a trade market outlet. The President of the company is the sole representative for the company. He speaks with prospects, follows up on sales leads, and closes all sales opportunities. This process has generated limited success, and the Company believes by leveraging technology and marketing its unique design and build approach, increased revenues can be achieved. Direct Marketing: We are currently designing an interactive web site that will feature our products offerings, designs developed and constructed, and samples of products and completed projects.With our cost being less than stone we have a competitive advantage that we believe will enable us to gain traction with these product offerings.Through increased marketing and advertising dollars we expect to build brand awareness and reach new customers that are not aware of our products, and gain new customers, both similar to what we currently service and expand our footprint to those mentioned below in new markets.Marketing and advertising costs will be determined by the amount raised in the initial offering. If the maximum amount of $562,500 is raised, these costs are projected to total $65,000 in the first 12 months of operation. Advertising costs will include targeted internet advertising, printed trade periodicals, and the solicitation of builders through leveraging our President’s industry contacts. If the minimum amount is raised in this offering, in the first 12 months of operation, $5,000 will be spent on advertising. New Markets: To date, our product offering has been limited to exterior wall applications and exterior surface coating, however, we plan to develop strategic alliances with home builders focusing on our product offerings.These alliances would have our product included in the builders specifications when planning a development.This will be done through the President soliciting builders and presenting the inherent benefits of our products. With proceeds from this offering the Company plans to purchase some equipment and developing our website to reach markets outside of our immediate geographical area. If the maximum amount is raised, we expect to spend $100,000 on equipment and $140,000 on marketing and developing our website. Augmenting our growth will be the addition of salesmen.The company has budgeted $165,000 for salaries and commissions if the maximum amount is raised in this offering. Marketing and advertising costs will be determined by the amount raised in the initial offering.If the maximum amount of $562,500 is raised, these costs are projected to total $65,000 in the first 12 months of operation. If the minimum amount is raised in this offering, in the first 12 months of operation, $5,000 is budgeted to be spent on advertising. We focus on evaluating our financial condition and operating performance based on gross margin and cash flow. Gross margin management includes the management of our cost of sales, more specifically, labor and materials. Regarding material trends (raw materials), uncertainties or events that may reasonably occur affecting financial conditions or revenues include procurement and quality of product. We expect earnings to grow as the costs associated with starting the business have been absorbed and as inefficiencies with training crews are now no longer an issue. 18 We are not aware of any economic or industry factors relevant to company. We see material opportunities, challenges, and risks in the short and long term. These include the combination of film thickness, film color and adhesive coating is an additional product line, appealing to a broaderbase of prospects, as well as increased sales opportunities to existing customers. Specialty Contractorsevaluates potential demand for additional film types and adds them to inventory when there is sufficient demand. While this boosts sales revenue and is profitable overa period of time, this growth in product inventory is a challenge to both cash flow and towarehouse space. Specialty Contractors is activelyprospecting for a larger warehouse and operating facility, as well as additional operating capital. We will not use the proceeds of the offering to pay down debt. Generating Sufficient Revenue: Since inception, we have generated revenue through advertising, referrals, and word of mouth.Over the next twelve months we plan to develop our web-based marketing and additional targeted print advertising. The web-based advertising will expose the Company to a different set of demographics and geographies. Financing Needs: Our cash flows since inception have not been adequate to support on-going operations.As noted above, the Company's financing needs for the next twelve months can and will be met even if the minimum offering amount is raised.We believe that by raising the minimum amount of funds in this offering we will have sufficient funds to cash flow our growth plans for a minimum of twelve months. Seasonality The Company currently does not experience any seasonality.Please see previous discussion above on trends. Critical Accounting Policies Revenue Recognition: We use the percentage of completion method of accounting for contracts in process in determining revenue.The components in determining the percentage of completion are; 1) The Job quote, 2) The actual work completed, 3) The costs incurred, and 4) the amounts billed (or invoiced). Underlying assumptions of a job quote: Each job quote is prepared based on customer expectations and there are three main components to a quote: No. 1. Price: Each quote includes a 30% margin mark-up after calculating estimated costs (see material and labor costs below). No. 2. Material Costs: At the time of preparing a quote we know the per unit cost of materials and can accurately estimate the amount of materials needed based on area (square footage) and scope of a job.Material cost is estimated to be 30% of the contract. No. 3. : Labor: We know our hourly labor rate and estimate the labor hours for a job based ontype of work and area (square-footage).Labor is estimated to be 40% of the contract. At the end of an accounting period we review the actual work completed and calculate a completion percentage based on the job quote.We then review the actual costs incurred through the end of the period and the amount of revenue invoiced and compare these amounts to an amount calculated by multiplying the completion percentage by the job quote estimates.Any difference between the actual numbers and the completion percentage calculation is captured in Billings in Excess of Cost / Cost in Excess of Billings. We also review the actual gross margin versus the estimated gross margin. The Company does not have any other critical accounting policies that have material levels of subjectivity and judgment necessary to account for highly uncertain matters.There are no known trends, demands, commitments, events or uncertainties that the company is aware of that are reasonably likely to occur and materially affect the Company’s position. 19 Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that currently have or would have a future effect on our financial condition. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE We have retained LBB & Associates Ltd., LLP as our registered independent public accounting firm. We have had no disagreements with them on accounting and disclosure issues. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. DIRECTOR AND EXECUTIVE OFFICER The director and officer of the company, his age and principal positions are as follows: Charles Bartlett 35 Director, President; Secretary and Treasurer Background of Director and Executive Officer: Charles Bartlett, age 35: Education: Mr. Bartlett attended Black Hills State University in Spearfish, South Dakota studying Business Administration & Political Science from 1994 to1998 and transferred to Northeast Texas Community College Mount Pleasant, Texas where he graduated with an Associate of Science Degree with Honors in 2001. During that time, he also attended Dallas Institute of Funeral Service in Dallas, Texas where he earned an Associate of Applied Science Degree, attending from 1998 to 2000, and graduated in 2000. Past Professional Experience: Mr. Bartlett was the Owner/Manager ofRoyal Valley Funeral Home in Quitman, Texas from 2001 – 2009. Prior to that he was a funeral director at Lakeview Funeral Home in Longview, Texas and before that held other positions of managing and owning businesses. Mr. Bartlett is a business executive and licensed funeral director having gained a vast knowledge of customer service and management experience in a variety of business environments, including construction. He has excellent interpersonal and communication skills with a capacity to handle large projects and influential clients.His responsibilities included supervising employees and crews, and managing small scale construction projects. Professional Affiliations & Volunteer Work Elected as Director of the Greater Quitman Chamber of Commerce 2007-2009 Elected as International Service Director for Rotary Club 2007-2009 East Texas Antique Tractor Association member-scholarship fundraising Quitman High School Booster Club Friends of the Theatre Job Shadow Sponsor Eastern Star Ski & Snow Board Club 20 United States Postal Advisory Committee Candidate for Hughes County Coroner Masonic Lodge 1987-1991 South Dakota Governor Campaign 1991-1997 United States Senate Campaign 1996 United States Presidential Campaign EXECUTIVE COMPENSATION AND CORPORATE GOVERNANCE Our sole officer and sole director received the following compensation for the year of 2009. He currently has a contract agreement with the company which allows for a payment from $3,000 to $5,000 per month for general management and advice, which expires December 31, 2011. The compensation level is determined based on cash flow and is capped at $5,000. Our sole officer received the following compensation for theyear ended December 31, 2010 and for the period from inception (November 18, 2009) to December 31, 2009. Our sole officer has an employment contract with the company which is filed with this filing. Name and principal position Year Salary Bonus Stock Awards Option Awards Non-equity incentive plan compensation Nonqualified deferred compensation All other compensation * Charles Bartlett CEO, President, Secretary & Treasurer $37,748 None None $-0- $-0- None None None None None None $-0- $ 6,000 · 6,000,000 of common stock issued for services on December 23, 2009 issued for his starting the company, developing a business plan, arranging financing to execute the business plan and committing to perform the labor necessary to make the company a success. Option Awards Stock Awards Name and principal position Number of Securities Underlying Unexercised options (#) exercisable Number of Securities Underlying Unexercised options (#) unexercisable Equity incentive plan awards Option exercise price Option expiration date Number ofshare awards that have not vested Charles Bartlett CEO, President, Secretary & Treasurer None None None N/A N/A None 21 The following table sets forth the amount and nature of beneficial ownership of the executive officer and director of the Company and each person known to be a beneficial owner of more than five percent of the issued and outstanding shares of the Company as of December 31, 2008. The following table sets forth the information based on 6,400,000 common shares issued and outstanding as of July 10, 2010. Common Stock Beneficial Owner Address Common Shares Percent Ownership Common Stock Charles Bartlett Chairman / CEO 1303 Regency Court Southlake, Texas 76092 93.02% Officer, Director And Beneficial owner as a Group (1 Person) 93.02% None of the Shares described above are subject to options which are either (a) vested, or, (b) will vest within 60 days. The officer and director and those 5 % beneficial owners held the following options as of July 10, 2010: None The company does not compensate our director for his services as a director. Corporate Governance Under our bylaws, our board of directors may set the authorized number of directors. Our board of directors currently consists of one member. Prior to this offering, there has been no market for the company's common stock. Upon the completion of this offering, we intend to apply for a listing on the OTCBB; the rules of the OTCBB do not have requirements that members of our board of directors be independent. Our sole director is also our President, and therefore is not independent.Our Board of Directors function as the Compensation Committee, the Audit Committee, and our Nominating and Governance Committee. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table lists the officer and director, and stockholders who, at the date hereof, own of record or beneficially, directly or indirectly, more than 5% of the outstanding common stock, and the officer and director of the company: Title / relationship to Issuer Name of Owner Amount Owned Before the offering Percent Amount Owned After the offering Percent President, Secretary Charles Bartlett 93.02% and Director Minimum 91.74% Maximum 83.33% No options, warrants or rights have been issued by the Company. 22 TRANSACTIONS WITH RELATED PERSONS, PROMOTORS AND CERTAIN CONTROL PERSONS On , 2009, we issued 6,000,000 shares of common stock to our president in consideration for services valued at $6,000. The shares were issued for his starting the company, developing a business plan, arranging financing to execute the business plan and committing to perform the labor necessary to make the company a success.Total number of outstanding shares is 6,400,000 at July 12, 2010. On February 20, 2010 the Company and the President entered into a management agreement that pays the President up to $5,000 per month for general management services and execution of sales contracts. The Company paid the President $5,432 for services rendered during the period from inception to December 31, 2010.In the nine months ending September 30, 2010 the Company paid the President $30,469 under management agreement disclosed below and filed as an exhibit.The payments by quarter are as follows: - Three months ended March 31, 2010: $15,006 - Three months ended June 30, 2010: $12,324 - Three months ended September 30, 2010: $3,139 As of the date of this filing, there are no other agreements or proposed transactions, whether direct or indirect, with anyone, but more particularly with any of the following: *a director or officer of the issuer; *any principal security holder; *any promoter of the issuer; *any relative or spouse, or relative of such spouse, of the above referenced persons. Our sole officer and director has not acted as a promoter for any company filing a registration statement, and he has no direct or indirect relationships with companies that have filed registration statements.Accordingly, there are no companies or affiliates in which our sole officer and director has a direct or indirect interest in. ITEM 12. INCORPORATION OF CERTAIN INFORMATION BY REFERENCE We have elected not to incorporate information by reference pursuant to General Instruction VII ITEM 12A. DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our bylaws provide that the liability of our officer and director for monetary damages shall be eliminated to the fullest extent permissible under Delaware Law, which includes elimination of liability for monetary damages for defense of civil or criminal actions. The provision does not affect a director’s responsibilities under any other laws, such as the federal securities laws or state or federal environmental laws. The position of the U.S. Securities & Exchange Commission under the Securities Act of 1933: Insofar as indemnification for liabilities arising under the Securities Act of 1933 (the “Act”) may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. We have no underwriting agreement and therefore no provision for indemnification of our sole officer and director is made in an underwriting by a broker dealer. 23 LEGAL MATTERS Our attorney has passed upon the legality of the common stock issued before this offering and passed upon the common stock offered for sale in this offering. Our attorney is Bradley D. Harrison, Law Office of Bradley D. Harrison, 8318 Trail Lake Drive, Rowlett, Texas 75088. EXPERTS The consolidated financial statements as of December 31, 2009, and for the period from November 18, 2009 (date of inception) to December 31, 2009 of the company included in this prospectus have been audited by LBB & Associates, Ltd., LLP,our independent registered public accounting firm, as set forth in their report. The financial statements have been included in reliance upon the authority of them as experts in accounting and auditing. DIVIDEND POLICY To date, we have not declared or paid any dividends on our common stock. We do not intend to declare or pay any dividends on our common stock in the foreseeable future, but rather to retain any earnings to finance the growth of our business. Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our results of operations, financial condition, contractual and legal restrictions and other factors it deems relevant. TRANSFER AGENT We will serve as our own transfer agent and registrar for the common stock until such time as this registration is effective and we sell the minimum offering, then we intend to retain Signature Stock Transfer, Inc., 2632 Coachlight Court, Plano, Texas 75093. 24 SPECIALTY CONTRACTORS, INC. Consolidated Balance Sheets September 30, 2010 and December 31, 2009 (Unaudited) ASSETS Current Assets Cash $ - $ - Accounts receivable, net Total Current Assets Property and equipment, net Other Assets: Deferred Fees - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Billings in excess of costs $ - $ Accounts payable and accrued expenses Cash overdraft - Total Current Liabilities Long Term Liabilities Line of Credit Total Long Term Liabilities TOTAL LIABILITIES Commitments Stockholders' Equity (Deficit) Preferred Stock, $.001 par value, 20,000,000 shares authorized, -0- shares issued and outstanding Common Stock, $.001 par value, 50,000,000 shares authorized, - - 6,450,000 and 6,400,000 shares issued and outstanding, respectively Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 SPECIALTY CONTRACTORS, INC. Consolidated Statements of Operations For the Nine Months Ended September 30, 2010 (Unaudited) Nine months ended September 30, 2010 REVENUES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: Professional fees General & Administrative TOTAL OPERATING EXPENSES OPERATING LOSS ) OTHER EXPENSE Interest expense ) TOTAL OTHER EXPENSE ) NET LOSS $ ) EARNINGS PER SHARE Weighted Average of Outstanding Shares Basic and diluted earnings per share $ ) The accompanying notes are an integral part of these consolidated financial statements. F-2 SPECIALTY CONTRACTORS, INC. Consolidated Statement of Cash Flows For the Nine months ended September 30, 2010 (Unaudited) September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs Changes in assets and liabilities: Change in accounts receivable Change in Billings in excess of costs ) Change in accounts payable and accrued expenses Net Cash Used in Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets ) Net Cash Used in Investing Activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from line of credit, net Net Cash Provided by Financing Activities NET CHANGE IN CASH AND CASH EQUIVALENTS - CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR - CASH AND CASH EQUIVALENTS AT END OF THE PERIOD $ - SUPPLEMENTAL DISCLOSURES Interest Paid $ - NON-CASH INVESTING AND FINANCING ACTIVITIES Stock issued for Services and Fees $ The accompanying notes are an integral part of these consolidated financial statements. F-3 SPECIALTY CONTRACTORS, INC. Notes to the Consolidated Financial Statements September 30, 2010 (Unaudited) NOTE 1 – NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Nature of Activities, History and Organization: SPECIALTY CONTRACTORS, Inc. (“SPECIALTY”, the “Company”) was incorporated under the laws of the State of Nevada on November 18, 2009.The Company operates as a contractor and performing specialty construction projects primarily in the State of Texas. The Company operates on a calendar year-end.The Company operates in only one business segment. Before forming our company, the President had worked for over a year in the construction industry and, acting as general contractor, built a funeral home which took almost a year to complete. In Note 9 to our fiscal year 2009 audited consolidated financial statement we discuss a substantial doubt that we can continue as a going concern. Basis of Presentation: The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States and applicable Securities and Exchange Commission (“SEC”) regulations for interim financial information. These financial statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring accruals) necessary to make the financial statements not misleading, and to present fairly the balance sheets, statements of operations and statements of cash flows for the periods presented in accordance with accounting principles generally accepted in the United States. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Notes to the consolidated financial statements that would substantially duplicate the disclosure contained in the audited consolidated financial statements for fiscal 2009, as included in this Amendment No. 1 on Form S-1 filing, have been omitted. Recent Accounting Pronouncements: Management does not expect the impact of any other recently issued accounting pronouncements to have a material impact on its financial condition or results of operations. NOTE 2 – Property and Equipment Property and equipment at September 30, 2010 and December 31, 2009 are as follows: Trailers $ $ Construction Equipment Sub-Total Less:Accumulated Depreciation ) ) Total Property and Equipment $ $ The Company’s property and equipment are depreciated on a straight-line basis over the asset’s useful lives, ranging from three to seven years.Depreciation expense was $1,413 and $146 for the nine months ended September 30, 2010 and the period from inception to December 31, 2009, respectively. F-4 NOTE 3 – LINE OF CREDIT The Company has a line of credit (“LOC”) with GCG Ventures.The LOC has a $100,000 credit limit, and bears an interest rate of 5% per annum, due May 31, 2012.As of September 30, 2010, the amount outstanding under this line of credit was $67,732 including accrued interest of $1,528. The Company has pledged 100% of the receivables owned by Specialty Contractors, Inc. or its affiliates as collateral against this line of credit.The line of credit has no financial covenants. On June 1, 2010, a fee of $25,000 was incurred in connection with the extension and increase of the line-of-credit. The Company paid for the fee by issuing 50,000 shares of common stock. The fees were place on the balance sheet as an Other Assets: Deferred Financing Costs, and is being amortized over the life of the LOC.The updated agreement was signed on June 1, 2010 and is payable on May 31, 2012, a period of 24 months, therefore, $1,042 is being amortized monthly. NOTE 4 – RELATED PARTY TRANSACTIONS On February 20, 2010 the Company and the President entered into a management agreement that pays the President up to $5,000 per month for general management services and execution of sales contracts. The Company paid the President $5,432 for services rendered during the period from inception to December 31, 2009.In the nine months ending September 30, 2010 the Company paid the President $30,469 under management agreement disclosed below and filed as an exhibit.The payments by quarter are as follows: - Three months ended March 31, 2010: $15,006 - Three months ended June 30, 2010: $12,324 - Three months ended September 30, 2010: $3,139 The payment in 2009 was for general management services and execution of sales contracts. NOTE 5 – COMMITMENTS The Company leases warehouse space in Canton, Texas on a month-to-month basis for $600 per month.There are no future lease obligations. NOTE 6 – BILLINGS IN EXCESS OF COST Following is a table of the Company’s Billings-in-Excess of Cost as calculated under the Percentage of Completion Method at September 30, 2010 and December 31, 2009. September 30, 2010 December 31, 2009 Total Costs Incurred on Uncompleted Contracts $
